Cite as 2017 Ark. App. 356


                   ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-16-1110

                                                    Opinion Delivered   May 31, 2017

 THOMAS ELLIS STUART                         APPEAL FROM THE DREW
                                   APPELLANT COUNTY CIRCUIT COURT
                                             [NO. 22CR-15-145]
 V.
                                                    HONORABLE SAM POPE, JUDGE
 STATE OF ARKANSAS
                                      APPELLEE AFFIRMED


                            BRANDON J. HARRISON, Judge

       Thomas Stuart appeals from the circuit court’s order denying his motion to suppress,

arguing that the police officer lacked probable cause to initiate a traffic stop. We affirm.

       On 19 July 2015, Stuart was arrested and charged with driving while intoxicated

(DWI), refusal to submit to chemical test, careless and prohibited driving, and carrying a

firearm. In December 2015, he was found guilty of DWI and refusal to submit to chemical

test by the Drew County District Court. 1 Stuart timely sought de novo review by the Drew

County Circuit Court.

       In May 2016, Stuart moved to suppress all evidence from what he claimed was an

illegal traffic stop made “without probable cause and without reasonable suspicion.” Stuart

also waived his right to a trial by jury, and the court convened a bench trial on May 17.

The court first addressed the motion to suppress and stated, “I read the report. It looked like



       1
           The record does not indicate the disposition of the other two charges.
                                                1
                                 Cite as 2017 Ark. App. 356

there was probable cause. Why should we have a hearing?” Counsel responded that the

court should watch the video of the traffic stop “to see if there was careless driving that he

could have stopped him for. He had no probable cause.” Without ruling on the motion,

the court directed counsel to proceed with calling Officer James Slaughter to the stand.

       Slaughter, a patrol officer with the Monticello Police Department, identified Stuart

as the person he had stopped on 19 July 2015. Slaughter testified that on that date, dispatch

notified officers of a report of a reckless driver in a red Ford pickup driving north on

Highway 425. Slaughter, who was driving south on Highway 425, spotted a red Ford

pickup, turned around, and got behind it. According to Slaughter, the truck was “weaving

between the lanes, but it never crossed the lanes until we got up to 425 and 278

intersection.” Slaughter said that they stopped at a red light at the intersection of Highways

425 and 278; that after the light turned green, the truck proceeded through the intersection;

and that the truck momentarily crossed into the turning lane before coming back into its

lane. (There was no vehicle in the turn lane at that time.) Slaughter promptly initiated a

traffic stop, approached Stuart’s vehicle, spoke to him, and noticed that he had blood shot,

watery eyes.

       At this point, defense counsel asked the court to rule on his motion to suppress and

again stated that the video of the traffic stop was the best evidence. The court “overruled”

the motion.

       Continuing his testimony, Slaughter said that he could smell alcohol on Stuart’s

breath and that his speech was slightly slurred. Slaughter asked Stuart to blow into a portable




                                              2
                                    Cite as 2017 Ark. App. 356

breath test (PBT) device and to perform several field-sobriety tests, the results of which

indicated to Slaughter that Stuart was intoxicated.

       Slaughter placed Stuart under arrest for DWI and transported him to the county

detention facility. Slaughter then read to Stuart the DWI statement-of-rights form and

asked Stuart if he understood it. Stuart said yes and initialed and signed the form. Slaughter

next asked Stuart if he would submit to a breath test, and Stuart said that he would not.

According to Slaughter, Stuart said that he refused the breath test because he did not want

to lose his CDL license.

       The video of the traffic stop was introduced by the defense and played for the court.

On cross-examination, Slaughter agreed that he would like to see a conviction in this case;

on redirect, he explained, “The way I look at it, if people get away with DWIs, they keep

doing it and it’s a chance they could wreck and kill somebody in the future if they’re not,

if it don’t reflect on them now.” He confirmed that he still believed Stuart was too impaired

to safely operate a vehicle at the time of the stop.

       Carl Smith, Stuart’s brother-in-law, testified that he was with Stuart on 19 July 2015

and that he did not see Stuart consume any alcohol. Rachel Smith, Stuart’s sister, likewise

testified that Stuart did not consume any alcohol on July 19, but she also said that she did

not see him after 3:00 or 4:00 p.m. 2 Stuart testified that he was not guilty and that if found

guilty, he would lose his license and be unable to work. He claimed that on 19 July 2015,

he had been awake since 5:00 a.m. and was sore from doing yard work all day. He admitted

that he had two beers over the course of the day. He explained that any possible weaving


       2
           Stuart’s traffic citation was issued at 8:30 p.m.
                                                  3
                                 Cite as 2017 Ark. App. 356

in his lane was caused by him reaching across to adjust a GPS unit that was attached to his

windshield with suction cups. He also stated that he did not pass the field-sobriety tests

because of problems with his knees and back. On cross-examination, he said that he blew

into the PBT device two different times, resulting in a .08 reading the first time and .13 the

second time.

       Stuart was found guilty of DWI and refusal to submit to chemical test, and a

sentencing order was entered in May 2016. Stuart has appealed from that order, arguing

only that the circuit court erred in denying his motion to suppress.

        When reviewing a circuit court’s denial of a motion to suppress evidence, we

conduct a de novo review based on the totality of the circumstances, reviewing findings of

historical facts for clear error and determining whether those facts give rise to reasonable

suspicion or probable cause, giving due weight to the inferences drawn by the circuit court.

Wells v. State, 2017 Ark. App. 174, __ S.W.3d __. We defer to the circuit court’s superior

position to determine the credibility of the witnesses and to resolve any conflicts in the

testimony. Id. We will reverse only if the circuit court’s ruling is clearly against the

preponderance of the evidence. Johnson v. State, 2014 Ark. App. 567, 444 S.W.3d 880.

       For a police officer to make a traffic stop, the officer must have probable cause to

believe that the driver of the vehicle has violated a traffic law. Sims v. State, 356 Ark. 507,

157 S.W.3d 530 (2004). Probable cause is defined as facts or circumstances within a police

officer’s knowledge that are sufficient to permit a person of reasonable caution to believe

that an offense has been committed by the person suspected. Id. In assessing the existence

of probable cause, our review is liberal rather than strict. Laime v. State, 347 Ark. 142, 60

                                              4
                                  Cite as 2017 Ark. App. 356

S.W.3d 464 (2001). Whether a police officer has probable cause to make a traffic stop does

not depend on whether the driver was actually guilty of the violation that the officer

believed to have occurred. Travis v. State, 331 Ark. 7, 959 S.W.2d 32 (1998). Reasonable

cause for an investigative stop can be based on information supplied by another person; it

need not be based on an officer’s personal observation. See Navarette v. California, 134 S.

Ct. 1683 (2014).

       Stuart argues that the video of the traffic stop clearly shows that he was operating his

vehicle “in a very normal fashion.” He admits that he drove onto the double yellow lines

dividing his lane from the turn lane, but he asserts that there was no probable cause to

believe he was being inattentive or otherwise operating his vehicle in a careless manner. In

support, he cites a decision from the Wyoming Supreme Court, Dods v. State, 240 P.3d
1208 (Wy. 2010), and implies that it held that one instance of crossing a fog line was not

enough to create the articulable suspicion needed to stop a vehicle. In fact, while the court

did agree that perfection was not required, it ultimately held that “a single instance of

crossing the fog line can indeed be a violation of a ‘single lane of travel’ statute” and that “a

court must examine all of the surrounding circumstances to determine whether there is

justification for the stop.” Id. at 1211–12. 3

       In response, the State notes that Stuart does not dispute that he drove outside his lane

but instead argues that the violation was not enough to constitute probable cause. The State


       3
         Stuart also contends that Officer Slaughter is biased against him, as “evidenced by
his admission that he would like to see a conviction in this case.” Stuart made no accusation
as to Slaughter’s bias below, so we will not address it on appeal. Arguments not raised at
trial will not be addressed for the first time on appeal, and parties cannot change the grounds
for an objection on appeal. Hutcherson v. State, 74 Ark. App. 72, 47 S.W.3d 267 (2001).
                                                 5
                                Cite as 2017 Ark. App. 356

argues that after seeing Stuart drive outside his lane and into the oncoming turn lane,

Slaughter had probable cause to believe that Stuart had committed the offense of careless

driving.

       In its comments from the bench, the circuit court indicated that the police incident

report provided evidence of probable cause for the stop.          That report contained the

following facts: (1) the police received a call about a reckless driver in a red Ford truck on

Highway 425, and Slaughter located the truck and followed it; (2) Slaughter observed the

truck “swerving back and forth inside its lane”; (3) Slaughter observed the truck “[drive]

into the turning lane and back into its own lane.” After noting this report (which was not

directly received into evidence), and hearing Slaughter’s testimony confirming those facts,

the circuit court concluded that probable cause supported the stop and denied the motion

to suppress. We find no error in the circuit court’s decision.

       Affirmed.

       VAUGHT and BROWN, JJ., agree.

       John F. Gibson, for appellant.

       Leslie Rutledge, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                              6